DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 26, 35, 36 and 39-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shchegrov et al. [US 2016/0003609 A1].

Regarding claims 16 and 35, Shchegrov et al. discloses a method (Figs. 3 and 4) / a non-transitory computer program product comprising machine-readable instructions therein, the instructions, upon execution by a computer system (paragraphs [0095]-[0101]), are configured to cause the computer system to at least: estimating, by a hardware computer system, a characteristic that will be imparted to a substrate to be processed by one or more process apparatuses by combining one or more values of one or more contributions to the characteristic of the one or more process apparatuses with one or more values of the characteristic, at least one of the one or more contributions to the characteristic being of a deposition tool configured to perform atomic layer deposition, chemical vapor deposition and/or a physical vapor deposition 

Regarding claims 17 and 36, Shchegrov et al. discloses further comprising determining, based on the estimated characteristic, whether a defect is to be produced on the substrate (paragraph [0039]).

Regarding claim 26, Shchegrov et al. discloses further comprising creating and outputting modification information to adjust one or more of the one or more process apparatuses based on the estimated characteristic (paragraph [0104]).

Regarding claim 39, Shchegrov et al. discloses wherein the contribution of the deposition tool to the characteristic is derived from a characteristic of an etchable layer formed in the substrate by the deposition tool (paragraph [0104]).

Regarding claims 40 and 41, Shchegrov et al. discloses wherein the one or more contributions of the one or more process apparatuses to the characteristic comprise a contribution of a lithographic apparatus to the characteristic, wherein the contribution of the lithographic 

Regarding claim 42, Shchegrov et al. discloses wherein the one or more contributions of the one or more process apparatuses to the characteristic comprise a contribution of an etch tool to the characteristic (paragraph [0104]).

Regarding claims 43-48, Shchegrov et al. discloses wherein the instructions are further configured to cause the computer system to create and output modification information to adjust one or more of the one or more process apparatuses based on the estimated characteristic, wherein the modification information is used to modify one or more variables of the one or more of the one or more process apparatuses, wherein the one or more variables comprise a deposition variable of a deposition tool, a lithography variable of a lithographic apparatus, and/or an etch variable of an etch tool, wherein the one or more variables comprise the deposition variable of the deposition tool, the deposition variable comprising a deposition rate of the deposition tool or an operating duration of the deposition tool, wherein the one or more variables comprise the lithography variable of the lithographic apparatus, the lithography variable comprising one or more variables of illumination by the lithographic apparatus, one or more variables of a projection system of the lithographic apparatus, focus, dose, overlay, a moving standard deviation of movement of a substrate stage of the lithographic apparatus, a moving average of movement of a substrate stage of the lithographic apparatus, laser bandwidth, exposure duration, optical aberration, a high frequency laser bandwidth change, and/or a high frequency laser wavelength change, wherein the one or more variables comprise the etch variable of the etch 

Regarding claim 49, Shchegrov et al. discloses wherein the one or more values of the characteristic of the substrate are determined from a measurement or from a signal from one or more of the one or more process apparatuses (paragraph [0036]).

Regarding claims 50 and 51, Shchegrov et al. discloses wherein the characteristic of the substrate comprises one or more selected from: critical dimension, critical dimension uniformity, overlay, side wall angle, feature height, bottom surface tilt, pattern shift, and/or geometric asymmetry of a pattern, wherein the characteristic of the substrate comprises one or more fingerprints of the characteristic across a pattern on the substrate, or one or more fingerprints of the characteristic across the substrate containing a plurality of the patterns across the substrate (paragraphs [0015], [0036], [0052], [0073]-[0078], [0104]).

Regarding claims 52 and 53, Shchegrov et al. discloses wherein the characteristic is an after etch property of pattern on a substrate (paragraph [0104]).

Response to Arguments

Applicant’s arguments, see page 6 of remarks, filed 10/29/2021, with respect to claims 16, 17, 26, 35, 36 and 39-53 have been fully considered and are persuasive.  The rejection of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882